            Case 2:18-cv-00319-AC Document 46 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL SALDANA,                                    No. 2:18-cv-0319 AC P
12                        Plaintiff,
13             v.                                        ORDER
14    M.E. SPEARMAN, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion for a thirty-day extension of time, explaining that he needs

18   additional time to prepare for his deposition and conduct legal research. ECF No. 45. However,

19   he has not stated the date on which his deposition is scheduled and, based upon defendant’s recent

20   request to modify the scheduling order (ECF No. 43), it does not appear a deposition is currently

21   scheduled. Furthermore, plaintiff’s assertion that he needs additional time to conduct legal

22   research is insufficient to identify what deadline he wants extended and the court recently

23   extended both the discovery and dispositive motions deadlines (see ECF No. 44). The motion for

24   extension will therefore be denied. If plaintiff chooses to file another motion for extension of

25   time, he must explain what deadline he wants extended.

26   ////

27   ////

28   ////
        Case 2:18-cv-00319-AC Document 46 Filed 06/10/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time
 2   (ECF No. 45) is denied.
 3   DATED: June 9, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
